Quillian, Chief Judge.
For a detailed recitation of the facts and issues of this case see City of Norcross v. Taylor, 153 Ga. App. 836 (267 SE2d 255). In that case we reversed for a determination of whether the plaintiffs acted in conformity with Section 10 (1) of the Norcross Water and Sewer Ordinance so as to establish that payments they made to the City were not “voluntary” as contemplated by Code § 20-1007.
The trial judge conducted a hearing and issued an order, containing findings of fact and conclusions of law, which determined that the plaintiffs made the payments “under urgent and immediate necessity” and did comply with Section 10 (1) of the Ordinance. The defendants appeal.
The evidence being sufficient to authorize the judgment, and no error of law appearing, we find no basis to disturb the trial judge’s order.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.